Citation Nr: 1130177	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  10-27 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cardiovascular disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1956 to March 1960.  The Veteran had additional service in the United States Navy Reserve and the South Dakota Air National Guard (SDANG) from 1960 to 1987, including periods of active duty for training (ACDUTRA) in 1962 from June 4 to June 18; in 1963 from May 4 to May 18; in 1968 from January 13 to January 27; in 1969 from February 8 to February 22; in 1970 from March 14 to March 28; in 1971 from March 13 to March 27 and from June 23 to June 25; in 1972 from June 17 to July 1; in 1973 from January 6 to January 20; in 1974 from February 9 to February 23; in 1975 from February 15 to March 1; in 1977 from July 23 to August 6 and from November 5 to November 16; in 1978 from September 9 to September 25; in 1979 from January 6 to January 20; in 1980 from February 16 to March 10; in 1982 from January 2 to January 16, from September 11 to September 20, and from November 20 to December 4; in 1984 from August 4 to August 18 and from October 31 to December 10; in 1986 from February 5 to March 15; and in 1987 from June 7 to June 20 and from August 25 to August 31.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which declined to reopen the Veteran's claim for service connection for a heart condition.  Following receipt of additional service records, including documentation of the above dates of ACDUTRA, the RO subsequently issued a November 2010 supplemental statement of the case reopening the Veteran's claim for service connection but denying the claim on the merits.  

Notwithstanding the RO's actions, it is incumbent on the Board to adjudicate the new and material issue before considering the claim on its merits.  The question of whether new and material evidence has been received is one that must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

The reconsidered claim of entitlement to service connection for a cardiovascular disability is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required of him.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed July 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a cardiovascular disability, notice of which, and the Veteran's appellate rights, were issued that same month. 

2.  Evidence submitted since the July 2006 rating decision included additional relevant service records.  


CONCLUSIONS OF LAW

1.  The July 2006 rating decision which denied service connection for a cardiovascular disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Since the July 2006 rating decision, additional relevant service records have been received, and the claim of entitlement to service connection for a cardiovascular disability must be reconsidered.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the Veteran's claim of service connection for a cardiovascular disability, the VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a veteran's claim for benefits under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, with respect to the claim to reopen, the VCAA standard of review and duty to notify does not apply to the merits of the underlying claim of entitlement to service connection for a cardiovascular disability unless the claim is reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the Board finds below that new and material evidence has been received so as to warrant reconsideration of the claim for service connection for a cardiovascular disability.  As such finding represents a grant of the appeal to this extent, further discussion as to VA's duties to notify and assist is not warranted.  

Analysis

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be 
(1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including atherosclerotic heart disease, service connection may be presumed to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

Notwithstanding the above, at any time after VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

Claim to reopen

The Veteran's claim of entitlement to service connection for a heart condition was denied by a rating decision dated in July 2006.  Notice of the determination, and the Veteran's appellate rights were provided that same month.  No appeal was taken from the July 2006 rating decision.  As such, that decision is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the July 2006 rating decision included service treatment records, service personnel records, and private and VA clinical records.  The July 2006 rating decision held that although there was demonstration of a diagnosis of atherosclerotic heart disease after service, there was no evidence which showed that it was related to service, or was present within one year of discharge from service.

Following a November 2009 claim to reopen, certain of the Veteran's service personnel records, including orders relating to temporary duty assignments (TDY) and the dates of ACDUTRA service, were associated with the claims folder.  While the Board notes that both a report of the Veteran's SDANG retirement points and his SDANG service treatment records were of record at the time of the July 2006 rating decision, specific dates of TDY and ACDUTRA duty had not been of record.  Therefore, because the Veteran's dates of TDY and ACDUTRA service were not associated with the Veteran's claims file at the time of the July 2006 denial, and such records are relevant to the issue of service connection, the Board must reconsider the Veteran's claim for service connection for a cardiovascular disability.  See 38 C.F.R. § 3.156(c) (2010).  



ORDER

New and material evidence has been received to warrant reconsideration of the claim of entitlement to service connection for a cardiovascular disability; the appeal, to this extent, is granted.  


REMAND

Having found above that new and material evidence has been received so as to warrant reconsideration of the claim for service connection for a cardiovascular disability, the Board must consider the claim de novo.  However, the Board finds that additional development is warranted prior to appellate consideration of the claim.  

Service connection can be established for disability due to disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA. See 38 U.S.C.A.   §§ 101(2), (22), (24), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a), (c), 3.303 (2010); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Service connection can also be established for disability due to injury, but not disease, incurred or aggravated in the line of duty during a period of inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(2), (23), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a), (d) (2010).  

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the Veteran complained on two occasions of chest pain during his period of active duty service with the United States Navy.  In June 1959, the Veteran complained of chest pain and was diagnosed with precordial chest pain.  In August 1959, the Veteran complained of chest pain, but no diagnosis was associated with this complaint.

The Veteran's service treatment records also indicate that he was continuously treated with anti-hypertensive medications as early as May 1980.  The Veteran asserts that he suffered from chest pains during his period of ACDUTRA from October 31, 1984 to December 10, 1984.  The Veteran has repeated that he ignored the chest pains while he was on ACDUTRA, and instead sought out medical attention for this condition in late December 1984.  Private medical records from December 29, 1984 indicate that the Veteran complained that he had experienced, for the preceding two months, exertional pressure that radiated into his left arm and subsided with rest.  The Veteran was diagnosed at that time with atherosclerotic heart disease with probable subendocardial infarction and continued unstable angina.  An angioplasty was performed in January 1985.

Thereafter, as detailed above, the Veteran had additional periods of ACDUTRA service in 1986 and 1987 until a March 1987 exercise stress test revealed abnormal results.  The Veteran then received an honorable discharge from the SDANG under medical conditions in January 1988.

In short, the record contains evidence of a current heart condition, two complaints of chest pain in-service in 1959, and the Veteran's contentions that he experienced chest pains during a period of ACDUTRA service in 1984.  Accordingly, this case must be remanded to the RO for a medical examination to address the nature and etiology of the Veteran's heart condition, focusing particularly on whether the Veteran experienced the early symptoms of his heart condition while on active duty service with the United States Navy or later while on ACDUTRA.

Lastly, the Board acknowledges that when a pre-existing disorder is noted upon entry into service, service connection may generally be granted based on aggravation during service of that disorder.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  This provision applies only to periods of active duty service, however, not to periods of ACDUTRA. See Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to an appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.")  As such, although the Veteran had periods of ACDUTRA following his 1984 diagnosis with a heart condition, an opinion regarding aggravation of a preexisting injury is not required in the instant case.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issue on appeal, to include any medical records relating to his heart condition.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current cardiovascular disability.  The claims file, including this REMAND, must be made available for the examiner for review, and the examination report must reflect that such review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished. 

The examiner is then asked to provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's cardiovascular disability is related to either the Veteran's active duty military service or subsequent periods of ACDUTRA.

In rendering such an opinion, the examiner is asked to specifically address the Veteran's in-service complaints of chest pain in 1959 and their possible relationship to the Veteran's heart condition.  

The examiner is also asked to specifically comment on the likelihood that the Veteran's heart condition is related to Veteran's report of experiencing chest pain during the period of ACDUTRA from October 31, 1984 to December 10, 1984.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, readjudicate the claim of service connection for a cardiovascular disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  The REMAND portion of this decision is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Department of Veterans Affairs


